DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Jeremy Berman (Reg. No. 60,582).
The application has been amended as follows:
The attached claim amendments are hereby entered.

Allowable Subject Matter
Claims 1-6, 9, 11-14, 16, 17, and 20-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Ramezani et al. (US 20180190382 A1), Plasterer et al. (US 20150127290 A1), Pasolini et al. (US 20070143069 A1), Patillo (US 20130212058 A1), Masui et al. (US 20120212288 A1), and Collin et al. (US 20160377427 A1), either singularly or in combination, fail to anticipate or render obvious a method, comprising: if the potential step is not a false 
Claim 16 is allowed because the closest prior art, Ramezani et al. (US 20180190382 A1), Plasterer et al. (US 20150127290 A1), Pasolini et al. (US 20070143069 A1), Patillo (US 20130212058 A1), Masui et al. (US 20120212288 A1), and Collin et al. (US 20160377427 A1), either singularly or in combination, fail to anticipate or render obvious a method of counting steps taken by a user of an electronic device, the method comprising: if the potential step is not a false positive, performing a step detection process to determine from the accelerometer data whether the potential step is a countable step by: determining a magnitude of the accelerometer data to produce first intermediate data; filtering the first intermediate data using a bandpass filter to produce second intermediate data; detecting peaks within the second intermediate data to produce third intermediate data; performing an elaboration on the third intermediate data to produce fourth intermediate data; performing a debouncing 
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865